218 F.2d 824
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.WEST TEXAS UTILITIES COMPANY, Respondent.
No. 15186.
United States Court of Appeals, Fifth Circuit.
Feb. 4, 1955.Motion for Oral Argument and Petition for Rehearing DeniedMarch 22, 1955.

Petition for the Enforcement of an Order of the National Labor Relations Board, sitting at Washington, D.C.
Frederick U. Reel, Atty., A. Norman Somers, Asst. Gen. Counsel, David P. Findling, Asso.  Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, N.L.R.B., Wasington, D.C., George J. Bott, Gen. Counsel, Maurice Alexander, Attorneys, N.L.R.B., Washington, D.C., for petitioner.
Frank Cain and Lee Smith, Dallas, Tex., Irion, Cain, Bergman & Cocke, Dallas, Tex., of counsel, for respondent.
Before HOLMES and BORAH, Circuit Judges, and DAWKINS, District Judge.
PER CURIAM.


1
The petition for enforcement of the order of the National Labor Relations Board is granted.